                                                                     FILED
                                                                        AUG - 5 2019
                                                                    Clerk, US District Court
                      UNITED STATES DISTRICT COURT                    District Of Montana
                          DISTRICT OF MONTANA                                Bi llings

                            BILLINGS DIVISION


                                              CV-19-79 -BLG-SPW-TJC
DARLENE MAAS,

                    Plaintiff,                     ORDER

vs.

CITY OF BILLINGS, MONTANA;
BILLINGS, MONTANA POLICE
DEPARTMENT; CHIEF RICH ST.
JOHN; CAPTAIN CONRAD;
OFFICER KEIGHTLEY; OFFICER
LANGE; OFFICER AGUILAR;
OFFICER SCHAFF AND JOHN
DOES 1-10,

                    Defendants.



      Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

      IT IS HEREBY ORDERED:

      1.     The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

      2.    Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.


                            frt.
      DATED this        5          day of August, 2019.




                                              ~/&,)a-?b;:,,
                                               SUSANP. WATTERS
                                               United States District Judge
